DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 8/8/2022.
Claims 4, 11 and 18 are cancelled. Claims 21-23 are newly added. Claims 1-3, 5-10, 12-17 and 19-23 are pending. 

Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained or newly added in this Office Action. 

Response to Arguments
Regarding Applicant’s arguments about the rejections for claims under 35 U.S.C § 102/103, the arguments have been fully considered but are deemed moot in view of new grounds of rejections necessitated by Applicant’s amendments.

Claim Objections
In Claims 1, 8 and 15, the recited phrases “the plurality of telemetry data is” should be amended to “the plurality of telemetry data are”. In the context of the claims the word “data” should be treated as plural.  
In claim 1, the phrase “code cause the apparatus” should be amended to “code to cause the apparatus”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15-17, 19-20 and 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 15 recites a limitation “process the telemetry data in accordance with a predefined rule data object set to generate a rule-based result set”, which is redundant. For continuing examination purpose, this limitation has been construed as being cancelled. Claims 16, 17, 19, 20 and 23 are also rejected for the same reason since they depend on claim 15 and have inherited the deficiency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9, 12, 15, 16, 19, 21, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mermoud (US 2018/0278486 A1, prior art of records, hereinafter as “Mermoud”)  in view of SUNDARESWARA (US 2019/0353277 A1, hereinafter as “SUNDARESWARA”). 
Regarding claim 1, Mermoud teaches:
An apparatus (cloud service 302 in FIG. 3) configured to detect anomalies, the apparatus comprising at least one processor (processor 220 in FIG. 2) and at least one non-transitory memory (memory 240 in FIG. 2)([0031]: “Network assurance process 248 includes computer executable instructions that, when executed by processor(s) 220, cause device 200 to perform network assurance functions as part of a network assurance infrastructure within the network”) to:
receive telemetry data from a monitored system (FIG. 3 and [0039]: branch office 306 and campus 308 in FIG.3 are the monitored system), wherein the telemetry data comprise data captured by one or more sensor devices associated with the monitored system (FIG. 3 and [0011]: “Smart object networks, such as sensor networks, in particular, are a specific type of network having spatially distributed autonomous devices such as sensors, actuators, etc., that cooperatively monitor physical or environmental conditions at different locations, such as, e.g., energy/power consumption, resource consumption (e.g., water/gas/etc. for advanced metering infrastructure or “AMI” applications) temperature, pressure, vibration, sound, radiation, motion, pollutants, etc.”; And [0024]: “The “Internet of Things” thus generally refers to the interconnection of objects (e.g., smart objects), such as sensors”);
process the telemetry data to generate:
	a rule-based result set in accordance with a predefined rule data object set (FIG. 4 and [0059, 0063]: rule-based engine 406 processes the plurality of data to generate output data 412/(i.e., a rule-based result set) based on predefined rules) 
determine, based on an analysis of the anomaly score set and the rule-based result set , whether the telemetry data are associated with an undetected fault of the monitored system ([0068]: no rule exists for a condition of the monitored system means the fault of the monitored system can not be detected); and
in accordance with a determination that the telemetry data are associated with an undetected fault of the monitored system:
	generate at least one extracted rule data object associated with the fault ([0068]): when no existing rule can detect the fault, a new rule is created/extracted by the rule evaluation engine 404);
	cause transmission of data indicative of the fault of the monitored system ([0052]) and the at least one extracted rule data object ([0068]: new class of the new extracted rule is sent to an expert for review) to a device associated with the monitored system for display (output & visualization interface 318 in FIG. 3 and/or user interface 402 in FIG. 4); and
	perform one or more actions to fix the fault based on the at least one extracted rule data object ([0045]: “analyzer 312 may comprise a power machine learning-based engine that is able to understand the dynamics of the monitored network, as well as to predict behaviors and user experiences, thereby allowing cloud service 302 to identify and remediate potential network issues before they happen”. This teaches to perform actions to fix/remediate the fault based on the extracted rule data object by the machine-learning based engine).
Mermoud teaches all the limitations except to process the telemetry data to generate an anomaly score set for the telemetry data, wherein the anomaly score set comprises one or more anomaly scores indicative of a fault level associated with the monitored system.
However, SUNDARESWARA teaches in an analogous art: 
process the data to generate an anomaly score set for the data, wherein the anomaly score set comprises one or more anomaly scores indicative of a fault level associated with the monitored system (FIG. 2 and [0045]: “the Bayesian analysis system 100 may compare a plurality of feature metrics with a fault detection threshold to determine whether the subsystem is in a prefault state, each of which may be weighted evenly or unevenly when determining whether the subsystem is in a prefault state. In one example, when using six feature metrics, each feature metric may provide one sixth of the score used to determine whether the fault detection threshold is satisfied”. This teaches to process measured data for a monitored system to generate a fault score based on multiple factors/(feature metrics). The fault score is compared to a fault detection threshold to determine whether the system is in a fault state. The higher the fault score is , the more likely the system is in a fault state, i.e., the fault score indicates a fault level associated with the system being monitored/measured).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mermoud based on the teaching of SUNDARESWARA, to make the apparatus to further to process the telemetry data to generate an anomaly score set for the telemetry data, wherein the anomaly score set comprises one or more anomaly scores indicative of a fault level associated with the monitored system. One of ordinary skill in the art would have been motivated to do this modification since it can help “determine whether the [sub]system is in a prefault state”, as SUNDARESWARA teaches in [0045]. 

Regarding claim 2, Mermoud-SUNDARESWARA teach all the limitations of claim 1.
Mermoud further teaches:
receive at least one modified rule data object, wherein the at least one modified rule data object is at least partially based on the at least one extracted rule data object ([0052]: “interface 318 may receive an instruction or other indication to adjust/retrain one of the models of analyzer 312 from interface 318”; And [0068]: “This new class can then be analyzed by an expert via user interface 402”; And [0071]: “the user may of user interface 402 may provide feedback to rule evaluation engine 404 about the rule itself, … In this case, rule evaluation engine 404 may use this feedback to … adjust the weight of these samples, and … give more weight to the rule”. All these teach to receive a modified rule, which is modified by a user/expert and based on a newly created rule); and
store the modified rule data object in association with the predefined rule data object set ([0068]: “if no existing rule is close enough to the condition associated with the QoS metric (e.g., given a cutoff score), a new class can be added to classifier 408 that captures this new condition. This new class can then be analyzed by an expert via user interface 402, in order to create the corresponding rule in rule-based engine 406”. This teaches the new rule is stored in the rule-based engine 406 with the predefined rules).

Regarding claim 5, Mermoud-SUNDARESWARA teach all the limitations of claim 1.
Mermoud further teaches:
the processing the plurality of telemetry data to generate an anomaly score set comprises processing the plurality of telemetry data in accordance with a machine learning anomaly detection model (FIG. 4 and [0060, 0063]: machine learning-based classifier 408 processes the plurality of data to generate output data 414/(i.e.., an anomaly score set) which predict if the system is abnormal or not).

Claim 8 recites a method comprising operation steps conducted by the apparatus of claim 1 with patentably the same limitations. Therefore, claim 8 is also rejected for the same reason rejected in the rejection of claim 1.

Claims 9 and 12 recite methods comprising the operational steps conducted by the apparatus in claims 2 and 5, respectively, with patentably the same limitations. Therefore, claims 9 and 12 are rejected for the same reasons recited in the rejections of claims 2 and 5, respectively.

Claim 15 recites a computer program product comprising computer-readable program code to implement operation steps conducted by the apparatus of claim 1 with patentably the same limitations. Therefore, claim 15 is also rejected for the same reason rejected in the rejection of claim 1.

Claims 16 and 19 recite a computer program product comprising computer-readable program code to implement operation steps conducted by the apparatus of claims 2 and 5 respectively with patentably the same limitations. Therefore, claims 16 and 19 are also rejected for the same reason rejected in the rejection of claims 2 and 5 respectively.

Regarding claim 21, Mermoud-SUNDARESWARA teach all the limitations of claim 1.
Mermoud further teaches:
the at least one extracted rule data object is generated based at least in part on the one or more anomaly scores of the anomaly score set ([0067-0068]: “if a poor QoS is observed for a network state that is not captured by any rule, rule evaluation engine 404 may cause classifier 408 to be retrained for this network state as a positive example of the “closest” rule (e.g., the one with the highest score for this condition). This essentially causes the rule to “expand” its scope, in order to capture new instances that were not envisioned by the original designer of the rule. In another embodiment, if no existing rule is close enough to the condition associated with the QoS metric (e.g., given a cutoff score), a new class can be added to classifier 408 that captures this new condition”. This teaches a new rule is generated based on a new fault/(poor QoS) which is not captured by any pre-existing rule. Since a fault is detected/determined by the anomaly/fault score, therefore the new rule is generated based at least in part on the anomaly/fault score to indicate the detected event is faulty).

Claim 22 recites a method comprising operation steps conducted by the apparatus of claim 21 with patentably the same limitations. Therefore, claim 22 is also rejected for the same reason rejected in the rejection of claim 21.

Claim 23 recites a computer program product comprising computer-readable program code to implement operation steps conducted by the apparatus of claim 21 with patentably the same limitations. Therefore, claim 23 is also rejected for the same reason rejected in the rejection of claim 21.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mermoud in view of SUNDARESWARA, and in further view of Butscher (US 2020/0184253 A1, prior art of record, hereinafter as “Butscher”). 
Regarding claim 3, Mermoud-SUNDARESWARA teach all the limitations of claim 1, but they do not explicitly teach to generate a performance evaluation score set for a machine learning anomaly detection model based on a comparison of the anomaly score set and the rule-based result set; determine, based on the performance evaluation score set, whether the machine learning anomaly detection model requires retraining; and output an indication on an interface in response to determining that the machine learning anomaly detection model requires retraining.
However, Butscher teaches in an analogous art: 
generate a performance evaluation score set (FIG.s 3 and 6, and [0038]: “At 610, a difference between the first matching rate and the second matching rate can be determined”. This teaches to generate a performance valuation score set for a machine learning model, which is the difference between the first matching rate and the second matching rate) for a machine learning model based on a comparison of the machine learning-based score set (FIG.s 3 and 6, and [0037]: “At 608, the manipulated first data set can be applied to the machine learning model to thereby determine a first matching rate”) and the rule-based result set (FIG.s 3 and 6, and [0037]: “At 606, the manipulated first data set can be applied to a rule engine to thereby determine a second matching rate”);
determine, based on the performance evaluation score set, whether the machine learning model requires retraining ([0038]: “At 614, an error indication can be provided if the determined difference is outside of the predefined threshold range. In some embodiments, the machine learning verification procedure can further include retraining the machine learning model if the determined difference is outside of the predefined threshold range”); and
output an indication on an interface in response to determining that the machine learning model requires retraining ([0020]: “the machine learning verification procedure can provide information to a user regarding how the machine learning model is functioning compared to a standard rule engine, as well as information and/or assistance regarding retraining the machine learning model”; And [0021]:”  the machine learning verification procedure can assist with retraining the machine learning model, such as by providing an indication related to the inaccuracy of the machine learning model invoice/payment matching and/or assisting with retraining the machine learning model based on the determined inaccuracy of the machine learning model”; [0030]: “the machine learning verification procedure can provide error information regarding the machine learning model to a user, as well as assist with retraining and calibrating the machine learning model”; And [0033]: “the machine learning verification procedure may provide an error indication informing a user that the machine learning model needs to be retrained. In some embodiments, the machine learning verification procedure can provide additional information regarding any errors associated with the machine learning model”. All these teach to output an indication on an user interface in response to the determination that the machine learning model requires retraining).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mermoud-SUNDARESWARA based on the teaching of Butscher, to make the apparatus wherein the memory including the program code is further configured to, with the processor, cause the apparatus to generate a performance evaluation score set for a machine learning anomaly detection model based on a comparison of the anomaly score set and the rule-based result set; determine, based on the performance evaluation score set, whether the machine learning anomaly detection model requires retraining; and output an indication on an interface in response to determining that the machine learning anomaly detection model requires retraining. One of ordinary skill in the art would have been motivated to do this modification since it can help “verify and calibrate a machine learning model”, as Butscher teaches in [0003]. 

Claim 10 recites a method comprising operation steps conducted by the apparatus of claim 3 with patentably the same limitations. Therefore, claim 10 is also rejected for the same reason rejected in the rejection of claim 3.

Claim 17 recites a computer program product comprising computer-readable program code to implement operation steps conducted by the apparatus of claim 3 with patentably the same limitations. Therefore, claim 17 is also rejected for the same reason rejected in the rejection of claim 3.

Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mermoud in view of SUNDARESWARA, and in further view of Innanje (US 2021/0090736 A1, prior art of record, hereinafter as “Innanje”). 
Regarding claim 6, Mermoud-SUNDARESWARA teach all the limitations of claim 1, but they do not teach to determine an assigned value for the anomaly score set based on a comparison of the one or more anomaly scores associated with the anomaly score set and a predefined limit value.
However, Innanje teaches in an analogous art: 
determine an assigned value for the anomaly score set based on a comparison of the one or more anomaly scores associated with the anomaly score set and a predefined limit value ([0080]: “if the trained machine learning model determines that the anomaly score of the specific region is greater than an anomaly threshold, the trained machine learning model may determine that the detection result of the specific region is positive and/or designate a positive label “1” for the specific region; otherwise, the trained machine learning model may determine that the predicted result of the specific region is negative and/or designate a negative label “0” for the specific region”. This teaches to assign value of 1 or 0 to an anomaly score based on a comparison to a predetermined threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mermoud-SUNDARESWARA based on the teaching of Innanje, to make the apparatus wherein the memory including the program code is further configured to, with the processor, cause the apparatus to determine an assigned value for the anomaly score set based on a comparison of the one or more anomaly scores associated with the anomaly score set and a predefined limit value. One of ordinary skill in the art would have been motivated to do this modification since it can help “determine that the anomaly … exists” as Innanje teaches in [0081].

Regarding claim 7, Mermoud-SUNDARESWARA-Innanje teach all the limitations of claim 6.
Mermoud further teaches:
the analysis of the anomaly score set and the rule-based result set comprises a comparison of the assigned value and the rule-based result set ([0063]: “rule evaluation engine 404 may receive data 412 regarding the actual rule firing events (e.g., when a given rule's conditions are met), data 414 regarding predicted firing events from classifier 408, and/or input from user interface 402. In turn, rule evaluation engine 404 may determine whether classifier 408 should be adjusted and, if so, send a retraining instruction 416 to classifier 408 to do so”; And [0060]: “architecture 400 may also include a machine learning-based classifier 408 that is trained to predict, for a given state of the network (e.g., as indicated by network state data 410), whether a given Ri, of rule-based engine 406 will be evaluated positively or negative”. Since Mermoud-Innanje teach to determine an assigned value, i.e., 1 for positive and 0 for negative, for the anomaly score set, therefore Mermoud teach, in [0063, 0060] as recited above, that to analyze the anomaly score set and the rule-based result set by comparison of the assigned value and the rule-based result set”).

Claims 13 and 14 recite methods comprising the operational steps conducted by the apparatus in claims 6 and 7, respectively, with patentably the same limitations. Therefore, claims 13 and 14 are rejected for the same reasons recited in the rejections of claims 6 and 7, respectively.

Claim 20 recites a computer program product comprising computer-readable program code to implement operation steps conducted by the apparatus of claim 7 with patentably the same limitations. Therefore, claim 20 is also rejected for the same reason rejected in the rejection of claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115